DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and under examination.
Priority
The present application was filed on August 24, 2021 and is a continuation of U.S. Application No. 16/833,641, now U.S. Patent No. 11,130,799. U.S. Application No. 16/833,641 was filed on March 29, 2020 and claims priority from provision application No. 62/826,819 which was filed on March 29, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted October 13, 2021 and May 23, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Claim Objections
Claims 5, 6 and 19 are objected to because of the following informalities: It is suggested to replace the limitation “moles elastin peptide” with “moles of elastin peptide” in claims 5, 6 and 19. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: It is suggested to replace the word “damages” in line 2 with “damaged”. Appropriate correction is required.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
Claim 1 recites a composition comprising collagen type II, calcium gluconate and an elastin peptide comprising the sequence of SEQ ID NO: 1. Collagen type II, calcium gluconate and an elastin peptide comprising the sequence of SEQ ID NO: 1 are products of nature. See Verywell Health1, Accession No. AAC983952and WebMD3. Applicants discovered the mixing of the calcium gluconate with collagen type II changes the hydrophobic nature of the collagen type II. Applicants teach the mixing of calcium gluconate with collagen type II changes collagen type II from being hydrophobic to hydrophilic. See page 10, lines 15-18 in the specification filed August 24, 2021. The change in properties of the collagen type II is significantly more than what occurs in nature and thus, the claim is not directed to an exception and qualifies as eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is unclear because claim 1 does not end with a period. Because the claim does not end with a period, it is unclear if the claim is complete. Claims 2-14 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. In accordance with the Office’s principles of compact prosecution, the semicolon at the end of claim 1 was interpreted as a typographical error for a period. However, the rejection of record will remain pending until it is overcome by amendment that corrects the indefiniteness of claim 1 or cancellation of claim 1.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4 and 5 of prior U.S. Patent No. 11,130,799. This is a statutory double patenting rejection.
Regarding claim 1, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate wherein the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claim 4
Regarding claim 2, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate wherein the elastin peptide comprises an amino acid sequence of VGVAPG (SEQ ID NO: 2). See claim 5.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of U.S. Patent No. 11,130,799.
Regarding claims 1 and 2, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate wherein the elastin peptide comprises an amino acid sequence of VGVAPG (SEQ ID NO: 2) (an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is V and A). See claim 5.
Regarding claims 3 and 4, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises about 1x10-6 to about 10x10-6 moles of collagen type II. See claims 2 and 3. Claims 2 and 3 of U.S. Patent No. 11,130,799 do not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 also claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claims 2 and 3 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claims 5 and 6, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises about 1x10-6 to about 10x10-6 moles of elastin peptide. See claims 6 and 7. Claims 6 and 7 of U.S. Patent No. 11,130,799 do not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claims 6 and 7 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claim 7, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises a mole ratio of collagen type II to elastin peptide of about 1:1 to about 1:5. See claim 8. Claim 8 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claim 8 amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claims 8 and 9, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises about 0.5 to about 10 millimoles of calcium gluconate. See claims 9 and 10. Claims 9 and 10 of U.S. Patent No. 11,130,799 do not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claims 9 and 10 in U.S. Patent No. 11,130,799 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claim 10, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises a mole ratio of collagen type II to elastin peptide to calcium gluconate of about 1:1:1000 to about 1:5:4000. See claim 11. Claim 11 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claim 11 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claim 11, U.S. Patent No. 11,130,799 claims a collagen scaffold comprising collagen type II, an elastin peptide, calcium gluconate and fibrin sealant. See claim 12. Claim 12 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claim 12 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claim 13, U.S. Patent No. 11,130,799 claims mixing a composition comprising collagen type II, calcium gluconate and elastin with a fibrin sealant to produce a collagen scaffold and administering the scaffold to a subject in need of replacement f damaged collagen. See claim 15. Claim 15 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprise an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claim 15 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise of the sequence set forth in SEQ ID NO: 1.
Regarding claim 15, U.S. Patent No. 11,130,799 claims mixing a composition comprising collagen type II, calcium gluconate and elastin with a fibrin sealant to produce a collagen scaffold and administering the scaffold to a subject in need of replacement of damaged collagen. See claim 15.
Regarding claim 16, U.S. Patent No. 11,130,799 claims removing the damaged collagen and replacing it with the collagen scaffold. See claim 15.
Regarding claim 17, claim 15 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid. See claims 4 and 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of XGXXPG (SEQ ID NO: 1), wherein X is any amino acid for the elastin in the composition of claim 15 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise the set forth in SEQ ID NO: 1.
Regarding claim 18, claim 15 of U.S. Patent No. 11,130,799 does not teach the elastin peptide comprise an amino acid sequence of VGVAPG (SEQ ID NO: 2), wherein X is any amino acid as claimed. However, U.S. Patent No. 11,130,799 claims the elastin peptide comprises an amino acid sequence of VGVAPG (SEQ ID NO: 2). See claim 5. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to select an elastin peptide comprising the amino acid sequence of VGVAPG (SEQ ID NO: 2) for the elastin in the composition of claim 15 because U.S. Patent No. 11,130,799 claims the elastin peptide in the composition can comprise the sequence set forth in SEQ ID NO: 2.
Regarding claim 19, U.S. Patent No. 11,130,799 do not teach the number of moles of collagen type II, elastin peptide and calcium gluconate are in the composition. However, U.S. Patent No. 11,130,799 claims a composition comprising collagen type II, an elastin peptide and calcium gluconate where the composition comprises about 3x10-6 moles of collagen type II, about 5x10-6 moles of elastin peptide and about 7 millimoles of calcium gluconate. See claims 3, 7 and 10. Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to the skilled artisan to include about 3x10-6 moles of collagen type II, about 5x10-6 moles of elastin peptide and about 7 millimoles of calcium gluconate in the composition because U.S. Patent No. 11,130,799 claims a composition comprising the amounts collagen type II, calcium gluconate and an elastin peptide presently claimed.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Applicants discovered combining type II collagen with calcium gluconate changes the hydrophobic nature of collagen type II to hydrophilic. The claimed invention is not taught or suggested in the prior art. The closest prior art is Luo (CN 1739797 A). Luo teach a composition comprising collagen, elastin and calcium gluconate but do not teach or suggest alone or in combination with any other reference of record combining elastin and calcium gluconate with collagen type II. 
Claims 5, 6, 16, 19 and 20 are objected to. Claims 1-14 are rejected under 112 (b). Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting. Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4 and 5 of prior U.S. Patent No. 11,130,799.
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Verywell Health, “What is Calcium Gluconate?”, https://www.verywellhealth.com/calcium-gluconate-benefits-side-effects-dosage-and-interactions-4768506?print; obtained 9/28/22
        2 Elastin [Homo sapiens], Accession No. AAC98395.1
        3 WebMD, “Collagen Type II (NATIVE): Overview, Uses, Side Effects, Precautions, Interactions, Dosing and Reviews”, https://www.webmd.com/vitamins/ai/ingredientmono-714/collagen-type-ii-native, obtained 9/28/22